399 F.2d 691
Keith Webb HAYES, Appellant,v.UNITED STATES of America, Appellee.
No. 25202.
United States Court of Appeals Fifth Circuit.
Aug. 12, 1968.

Keith Webb Hayes, pro se.
Allen L. Chancey, Jr., Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before JOHN R. BROWN, Chief Judge, WISDOM, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM:


1
This is an appeal from the denial of a motion to vacate a judgment of guilty of the offense of bank robbery in violation of 18 U.S.C.A. 2113(a).


2
Appellant contends that he was mentally incompetent when he waived counsel and pleaded guilty on September 20, 1962.  As 2255 sets in train the likelihood of the return of the prisoner for a hearing and the Court has a right to require some specific facts regarding the claimed prior mental history, background, or incidents of aberration to support the conclusory allegations, the district court was correct in its denial of this motion without an evidentiary hearing.  McCaffrey v. United States, 5 Cir., 1964, 328 F.2d 606; Wheeler v. United States, 8 Cir., 1965, 340 F.2d 119; Hartman v. United States, 6 Cir., 1962, 310 F.2d 447; Santos v. United States, 1 Cir., 1962, 305 F.2d 372; and Bishop v. United States, 96 U.S.App.D.C. 117, 223 F.2d 582 (1955), vacated and remanded, 350 U.S. 961, 76 S. Ct. 440, 100 L. Ed. 835 (1956), is not to the contrary.


3
Affirmed.